                                            Case 3:20-cv-00385-SI Document 19 Filed 08/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DOLLENE JONES,                                        Case No. 20-cv-00385-SI
                                   8                     Plaintiff,                            ORDER REFERRING CASE TO
                                                                                               MAGISTRATE JUDGE FOR
                                   9              v.                                           SETTLEMENT CONFERENCE AND
                                                                                               CONTINUING DEFENDANTS'
                                  10     JEFFREY LEWIS, et al.,                                MOTION TO DISMISS TO
                                                                                               NOVEMBER 6, 2020 AT 10:00 A.M.
                                  11                     Defendants.
                                                                                               Re: Dkt. No. 15
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The Court has reviewed plaintiff’s amended complaint (which contains a request that the

                                  15   Court appoint a lawyer to represent her), as well as defendants’ motion to dismiss the amended

                                  16   complaint. The Court has also conferred with the Pro Se Help Desk as well as the ADR Unit, and

                                  17   determines that it is in the interest of justice and judicial efficiency to refer this case to a magistrate

                                  18   judge for a settlement conference, and to continue defendants’ motion to November 6, 2020 at 10

                                  19   am. Unfortunately, the Court cannot appoint a lawyer to represent plaintiff. Plaintiff is advised that

                                  20   the Pro Se Help Desk can assist plaintiff with preparation for a settlement conference.

                                  21

                                  22           IT IS SO ORDERED.

                                  23

                                  24   Dated: August 4, 2020                           ______________________________________
                                                                                         SUSAN ILLSTON
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
